Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 1 of 45




                         UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT

KYLE LAMAR PASCHAL-BARROS                :      CIVIL NO. 3:18CV02157 (VLB)

     v.                                  :

SCOTT SEMPLE, ET AL.                     :      SEPTEMBER 4, 2019

                      DEFENDANTS LOCAL RULE 56 (a) 1
                 STATEMENT OF UNDISPUTED MATERIAL FACTS

      The defendants hereby reply submit their Local Rule 56 (a) 1 Statement of

undisputed material facts.

      1.     Administrative segregation (AS) is a restrictive housing status that

results in segregation of an inmate whose behavior or management factors pose

a threat to the security of the facility or a risk to the safety of staff or other

inmates such that the inmate cannot be safely managed in general population.

(Ex. 1, Maiga Declaration ¶2).

      2.     The AS program is established by Department of Correction (DOC)

Administrate Directive 9.4. It is a phased program authorized at Northern

Correctional Institution (NCI), Garner Correctional Institution (GCI), and other

select correctional institutions identified in AD 9.4.12. (Id. ¶3).

      3.     The AS program is a Transitional Phase Program. There are three

phases that inmates must complete before any recommendation is made by the

Unit Administrator for return into general population. The entire program shall at

a minimum be a 10-month period. Phase I of the program is held at NCI. The AS

program is divided into three phases, each phase being a progressive relaxation
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 2 of 45




of restriction on the inmate and he or she demonstrates progresses toward a

return to general population. (Robles Declaration, Doc. 25-1, ¶6).

      4.      The AS program at NCI operates on the basic assumption that

inmates who engage in aggressive, violent, disruptive behavior, or who pose an

imminent risk to the public, staff, or other inmates require a highly structured and

secure environment. Within this environment, inmates are held accountable for

their action while learning coping skills necessary to allow their safe return to

general population. (Id. ¶7).

      5.      Phase I of AS at NCI is the beginning phase of the AS program. This

portion of the program is a minimum of 120 days before any review for

progression to Phase 2. The program restrictions and privileges at NCI are as

follows:

           a. Inmates are removed from their cells in full restraints, including

              handcuffs, leg irons, and security tether chain, except for showers

              when the tether chain is not used.

           b. Inmates are allowed to spend a maximum of $25.00 per week for

              commissary items.

           c. Inmates are allowed one 15-minute telephone call per week.

           d. Inmates are allowed one 30-minute non-contact visit per week with

              immediate family.

           e. Inmates receive recreation one hour per day five days a week.

           f. Inmates receive three showers per week.



                                         2
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 3 of 45




            g. Inmates are allowed a radio and headphones in cell.

            h. All meals are served inside the cell.

(Id. ¶8).

       6.      Inmates in the AS program may progress to Phase 2 and then onto

Phase 3 where the specific elements of the program differ. Inmates in Phase 2

and Phase 3 have different restraint rules when out of cell up to and including no

restraints at all, receive more generous visitation, telephone, and commissary

privileges. Progress to Phase 2 may occur after 120 days in Phase 1 with the last

60 days being free of disciplinary offenses and provided they have demonstrated

a positive attitude. (Id. ¶9).

       7.      Progression from Phase 1 is determined by a collaborative team

consisting of the warden, a deputy warden, the inmate's unit manager, a

counselor, a counselor supervisor, a member of the mental health staff, and an

officer from the inmate's housing unit. (Id. ¶10).

       8.      Criteria exist for an inmate to be returned to Phase 1 or Phase 2 as

follows:

            a. Criteria for return to Phase I from Phase II:

                   i. Class “A” or Class "B" disciplinary report.

                  ii. Class “C” multiple disciplinary reports.

                 iii. Punitive Segregation received as a sanction on a disciplinary

                     report.

                 iv. Refusal to participate in any Phase II Programming.



                                            3
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 4 of 45




                v.   Poor attitude or lack of motivation.

(Id. ¶11).

       9.    Placement of an inmate on AS is at the discretion of the Director of

Offender Classification and Population Management in accordance with AD 9.4.

An inmate is not placed in AS without notice and a hearing. (Ex. 1, Maiga

Declaration ¶4).

       10.   On December 8, 2016 the Warden Falcone at GCI requested that

Plaintiff be considered for AS placement. The reason for the request was that

December 5, 2016 Plaintiff assaulted a correctional officer, was combative with

officers, and attempted to assault an officer. He was also disruptive and

assaultive in a prior incident on November 19, 2016, when he threw an unknown

liquid substance striking an officer in the face and threatened him saying "I am

going to keep throwing shit on you every time I see you." He had been housed in

the facility restricted housing unit since June 29, 2016 where he was disruptive

on a continual basis and refused to comply with staff direction and made

continuous threats to assault staff. He accumulated 23 disciplinary reports

between April 15, 2016 and December 8, 2016. (Id. ¶5).

       11.   Paschal was provided proper notice of the hearing for AS placement

on January 9, 2017. (Id. ¶6).

       12.   On January 13, 2017 a hearing was held to consider placement of

Paschal in AS. He refused to leave his cell to attend the hearing. Based on the

evidence provided by Warden Falcone and the Incident Report of the December 5,



                                          4
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 5 of 45




2016 incident, the hearing officer recommended placement in AS. The Director of

Offender     Classification    and    Population    Management      reviewed     the

recommendation and authorized Paschal's placement in AS on January 17, 2017.

(Id. ¶7).

       13.   Paschal has remained in the AS program since January, 2017. He

progressed to Phase 2 at Walker Correctional Institution on May 2, 2018 and while

there progressed to Phase 3. However, he regressed to Phase 1 and was returned

to NCI on October 1, 2018. On July 2, 2109 he progressed to Phase 2 at GCI,

where he remains in the AS program. (Id. ¶8).

       14.   Defendant Lalitha Pieri is a psychologist at GCI since 2009. She is

familiar with the Plaintiff and participated in his mental health care at GCI in 2016

and 2017. (Ex. 2, Pieri Declaration, ¶¶1-2).

       15.   Prior to October 2016 Plaintiff was moved the prison restricted

housing unit (RHU) at GCI, which requires review of his mental health status

every thirty days. (Id. ¶3)

       16.   On October 3, 2016 Pieri met with plaintiff to review his placement in

the RHU. He presented as irritable but in behavioral control. She assessed his

agitation as related to his perception of injustice and cognitive distortion rather

than RHU placement, which placement did not appear to adversely affect any

serious mental illness. (Id. ¶4).

       17.   On October 5, 2016 he was seen by the psychiatric Advanced

Practice Registered Nurse (APRN) who recorded that he was calm, neatly



                                          5
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 6 of 45




groomed, cooperative, with normal speech and appropriate affect. He was

organized and future orientated and denied suicidal ideation (SI), homicidal

ideation (HI), auditory hallucinations (AH), and visual hallucinations (VH). He

denied paranoia and had no overt delusions. The APRN diagnosed post-traumatic

stress disorder (PTSD), Mood Disorder not otherwise specified (NOS), Attention

Deficit Hyperactivity Disorder (ADHD) by history, and Bipolar Disorder (BPD). He

agreed to a trial of Prozac and Vistaril, an anti-anxiety medication. (Id. ¶5).

       18.   Pieri next saw Plaintiff on November 4, 2016 for a thirty day RHU

review. He had been yelling and causing a disturbance earlier but when she saw

him he was cooperative. His speech was somewhat pressured but it appeared to

be his baseline. He presented in a contradictory manner, expressing interest in

reforming his behavior but dismissive when his maladaptive behaviors were

pointed out. Pieri assessed that his RHU placement did not adversely affect any

serious mental illness. (Id. ¶6).

       19.   Later that night (November 4, 2016) Plaintiff refused to comply with

staff orders and covered his cell window. Correctional staff was required to use

chemical agent and extract him from his cell and he was placed on in-cell

restraints. He denied SI/HI/AH/VH. A Licensed Clinical Social Worker reviewed his

situation and concluded that BOS was not necessary and that issuance of a

disciplinary report would not cause an acute symptom of serious mental illness.

(Id. ¶7).




                                           6
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 7 of 45




      20.    On December 6, 2016 Pieri saw Plaintiff after an incident in which he

covered his cell window, threatened staff, and spit at staff. That incident occurred

on December 5, 2016 (Ex. 7, Medical Chart, #1129-30). Plaintiff was on in-cell

restraints when Pieri saw him. He was calm but irritable with an angry affect. He

was on BOS for safety although he denied SI and HI. He claimed that he did not

understand why he was on restraints or remember what happened but he was

observed speaking calmly to another inmate about the underlying incident. Pieri

assessed that he was not at risk for self-harm and she discontinued BOS. (Ex. 2,

Pieri Declaration ¶8).

      21.    Pieri saw Plaintiff again on December 7, 2016. She met with him to

assess his appropriateness for participation in the DOC disciplinary process. He

had received a disciplinary report for a threat he made to throw urine on the next

mental health staff that came to see him. He was calm, organized, and coherent.

He did not present any safety concerns or serious mental illness. He reported a

history of PTSD but appeared to use reported symptoms of flashbacks and

nightmares to get his needs meet. He had not participated in treatment in any

meaningful way. His acting out behavior was assessed as motivated by antisocial

concerns such as entitlement, externalization of blame, and retribution rather

than trauma. (Id. ¶9).

      22.     On December 14, 2016 Pieri conducted a Mental Health Assessment

of Plaintiff as part of her clinical evaluation of him for possible transfer to

administrative segregation at Northern Correctional Institution (NCI). She also



                                         7
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 8 of 45




completed a detailed Mental Health Assessment of plaintiff. He denied suicidality

and was cooperative with the assessment and evaluation. In her clinical record

note she recorded that he had been housed in the Restricted Housing Unit (RHU)

at GCI since June, 2016 as a result of repeated disciplinary violations including

threats, attempted assaults on DOC staff, interfering with safety and security

(ISS), and assault on DOC staff. Despite efforts to reduce his punitive segregation

(PS) time in RHU he continued in antisocial acting out. She noted that he

endorsed symptoms of PTSD but that his behavior was motivated primarily by

antisocial personality disorder (ASPD). She noted that he may experience

symptoms of PTSD but they had not been observed to be at a significant degree.

She concluded that from a mental health standpoint he was clear for participation

in the administrative segregation program at NCI because his behaviors appeared

to be motivated by an antisocial agenda rather than symptoms of a serious

mental illness, such as PTSD. (Id. ¶10).

      23.    On January 9, 2017 Plaintiff was involved in a Code Purple. He was

found in his cell with something tied around his neck. He was assessed by the

second shift social worker as having made a suicidal gesture with further

statement of intent to self-harm requiring a higher level of care to protect him

from himself. The on-call psychiatrist, Dr. Zahedi, ordered his transfer to the in-

patient medical unit on 15-minute observation. (Id. ¶11).

      24.    On January 10, 2017 Defendant Chiman Patel, a psychiatrist at GCI,

assessed Plaintiff in the in-patient unit at GCI. He was accompanied by Dr. Pieri.



                                           8
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 9 of 45




He reviewed Paschal's chart before meeting with him, including the recent code

purple and medications. Paschal was alert, oriented to time, place and person,

and had no psychomotor agitation. He was anxious and angry secondary to

incarceration, stress related to family issues, and a history of past sexual abuse

as a child. Past diagnoses in his chart included multiple emotional disorders

including post-traumatic stress disorder (PTSD), mood disorder not otherwise

specified, attention deficit hyperactivity disorder (ADHD), and borderline

personality disorder. No psychotic or depressive symptoms were observed but

anger, frustration, and anxiety were present, suggesting a primary diagnosis of a

personality disorder. Dr. Patel continued his 15 minute staggered observation

and medications (Ex. 3, Patel Declaration ¶¶1-4).

       25.    On January 11, 2017 Patel conducted a clinical assessment and

medication review of Plaintiff. Paschal stated that he was feeling suicidal but had

no plan for self-harm. Patel assessed that that he was displaying borderline

personality behavior. He continued Paschal's 15-minute observation status in the

in-patient unit (Id. ¶5).

       26.    Pieri also saw Plaintiff on January 11, 2017. He was concerned that

the warden wanted to send him to administrative segregation (AS) at NCI. He

reported depression and suicidal thoughts but he was future oriented and spoke

in a confident manner. He was alert and had good eye contact. She assessed his

behavior in the code purple incident the day before as motivated by secondary

gain to avoid transfer to AS. She concluded that he did not require in-patient



                                         9
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 10 of 45




admission and planned to discuss his possible discharge from the in-patient unit

and return to RHU with his mental health team. (Ex. 2, Pieri Declaration ¶12).

      27. Patel saw Paschal again in January 12, 2017 in the in-patient unit. He

reviewed his clinical course with the mental health and medical staff. Paschal

was compliant with medications and had no complaints. His case was discussed

with the clinical team and it was decided that he did not require in-patient level

care. Patel discharged plaintiff from the in-patient unit back to RHU on Behavioral

Observation Status (BOS) because housing unit BOS provides for 15-minute

observation and adequate monitoring as a step down from in-patient admission.

He also reduced Plaintiff's mental health classification score from level 5, which

requires in-patient housing, to level 3 because he was not acutely suicidal and

did not require in-patient housing. (Ex. 3, Patel Declaration ¶6). Patel had no

further connection to Plaintiff's care in January 2017, and Plaintiff was transferred

to another correctional institution the next day. (Id. ¶7).

      28.    Pieri saw Plaintiff again on January 13, 2017 in RHU. She offered

psychological testing for the purpose of mental health treatment planning. She

advised him that he was being transferred to AS and the testing was not a

condition of transfer. He was mute and lightly tapped his head on his cell door.

She tried a second time to discuss testing but he only stared at her and remained

mute. She assessed that he was engaging in behavior to avoid placement in AS.

His conduct at the cell door was atypical for him and the timing in conjunction




                                          10
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 11 of 45




with notice of AS transfer was highly suspicious and suggested that he was

motivated to avoid AS. (Ex. 2, Pieri Declaration ¶13).

      29.    On January 13, 2017 Pieri spoke to mental health staff at NCI and

advised that Paschal was being transferred to NCI on BOS. (Id, ¶14). She had no

further involvement in Paschal’s treatment in 2017 and he was transferred to NCI

on January 13, 2017 (Id. ¶15).

      30.    Prior to his placement on AS in January 2017, plaintiff had

accumulated 63 disciplinary reports. As of March 1, 2019 he had accumulated a

total 110 adjudicated disciplinary reports. The majority of the disciplinary reports

were for interference with safety and security, totaling 50. However, he has also

received 28 disciplinary reports for making threats, 8 for assault of DOC

employees, and 6 for fighting. The other disciplinary reports he has received

include Impeding Order, Disobeying a Direct order, Insulting language,

Destruction of Property, Flagrant Disobedience, Causing a Disruption, and Public

Indecency. (Robles Declaration, Doc. 25-1 ¶18).

      31.    Defendant Frayne is a psychologist employed by the State of

Connecticut. He was assigned to NCI in 2017 through May 30, 2018. He is familiar

with the Plaintiff and participated in his mental health care at NCI in 2017 and

2018. He first saw Plaintiff at NCI on January 17, 2017. Paschal was in the In-

Patient Unit on Behavioral Observation Status (BOS). Frayne interviewed him and

performed a mental health evaluation and suicide risk assessment in order to

determine if he was appropriate for discharge from BOS and transfer to



                                         11
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 12 of 45




administrative segregation unit housing. Plaintiff had made a safe adjustment to

the facility and was future oriented by expressing a desire to work on modifying

his criminal sentence and improving his legal situation. (Ex. 4, Frayne Declaration

¶¶1-3).

      32.    Defendant Gagne is a psychiatrist employed by the State of

Connecticut. He was assigned to NCI in 2017 through part of August 2018. He is

familiar with the Plaintiff and participated in his mental health care at NCI in 2017.

He first saw Plaintiff at NCI on January 17, 2017. Paschal was in the In-Patient

Unit on Behavioral Observation Status (BOS). Gagne completed an Initial

Psychatric Evaluation of Paschal and saw him in the in-patient unit. Paschal had

a variety of past diagnoses by history including post-traumatic stress disorder

(PTSD), mood disorder, borderline personality disorder, and attention deficit

hyperactivity disorder (ADHD). He was on a variety of medications including

antipsychotics, anti-depressants, and drugs used to treat ADHD and PTSD.

Gagne reviewed his history and his extensive disciplinary record while

incarcerated. He was casually groomed and his thought process was logical and

linear. He denied suicidal ideation (SI), homicidal ideation (HI), auditory

hallucinations (AH) and visual hallucinations (VH). His judgment and insight were

intact. Gagne assessed that it was unclear if his history of diagnosis with ADHD

and PTSD was currently active, and he told Paschal that those diagnoses were

made at least eight years prior and he was not sure they were "forever

diagnoses" or that medication for them was "forever." Gagne encouraged



                                         12
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 13 of 45




Paschal to engage with the START NOW cognitive programming offered in AS. He

assessed that Paschal was stable and he discharged him from BOS and in-patient

medical. (Ex. 5, Gagne Declaration ¶¶1-3).

       33.    Plaintiff then was seen by mental health staff on the next five

consecutive days. He reported that he was doing well, no distress was noted,

and he was stable in his transition to NCI. He also accepted the Start Now

programming package, which is a cognitive behavioral therapy program designed

to assist inmates in recognizing their thinking errors, regulating emotions,

address their anger, problem solve more effectively, manage interpersonal skills,

and adjust to their environment. (Ex. 4, Frayne Declaration ¶4).

       34. The Start Now program is the standard cognitive programming for

inmates in the State of Connecticut. It was used at NCI for individual in cell study

and in small groups of three AS inmates in the visiting area of the 1 west housing

unit that was specially modified to allow small group discussion with mental

health staff. (Id. ¶5).

       35. On February 28, 2017 Paschal was seen by Dr. Gagne. He reported no

disciplinary issues since Gagne saw him on January 17, 2017. He had an

upcoming court date and he told Gagne that he was not worried about it. He was

eating and sleeping well and was engaged in appropriate socialization during

recreation. He was casually groomed with good eye contact and his thoughts

continued to be logical and linear and his judgment and insight were intact.

Gagne encouraged him to continue to engage therapy. He assessed him as stable



                                        13
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 14 of 45




and continued his medications as previously ordered. (Ex. 5, Gagne Declaration

¶4).

       36.   On March 6, 2017 Paschal was seen in a private face to face session

by a licensed clinical social worker (LCSW). He claimed that other inmates were

threatening him but that he was working with the unit captain to address the

issue. He was assessed as future oriented and motivated for treatment. (Ex. 4,

Frayne Declaration ¶7).

       37.   On March 7, 2017 the Director of Psychological Services for inmate

mental health care in the state, Paul Chaplin, came to NCI and met with and

assessed Paschal. He reviewed Paschal's chart in connection a mental health

assessment he performed, completed a suicide risk assessment, wrote a detailed

clinical chart note, and administered a Personality Assessment Inventory, all as

part of a comprehensive evaluation of Plaintiff. (Ex. 6, Chaplain Declaration ¶¶1-

4).

       38. On March 7, 2017 Chaplin noted Plaintiff's history and a recent incident

in which he was found lying on the floor of a cell with a noose around his neck.

He completed a mental status exam. Paschal had no suicidal ideation, was

organized in thought process, and was oriented to time place, person, and

purpose. He was cooperative and reported eating three meals a day and sleeping

eight hours each night. Chaplin diagnosed him as having an antisocial

personality disorder (ASPD) and noted that if he had post-traumatic stress




                                        14
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 15 of 45




disorder (PTSD) it was mild. He had a low frustration level that led to his acting

out. (Id, ¶5).

       39. On March 7, 2017 Chaplin also completed a Suicide Risk Assessment of

Plaintiff. It included a thorough review of relevant acute risk factors and long term

risk factors, as well as other factors properly included in a suicide risk

assessment. He determined that paschal was, at that time, at low imminent risk

for a potentially serious lethal suicide attempt. (Id. ¶6).

       40. On March 7, 2017 Chaplin also wrote a detained Clinical Record note

regarding his assessment and testing of Plaintiff with respect to his placement in

administrative segregation. He noted that Paschal was clearly not depressed,

denied suicidal ideation, and was pleasant and cooperative. Chaplin confirmed

his diagnosis of ASPD with borderline traits and perhaps PTSD, but if present it

was mild. (Id. ¶7).

       41. On March 7, 2017 Chaplin also administered a Personality Assessment

Inventory to Plaintiff, which is a self-reporting assessment tool that is scored by a

computer software program. The program also generates a report that may be of

assistance in diagnosis or treatment of a patient. Chaplin reviewed the Clinical

Interpretative Report generated by the software program. It notes at page 8 that

Plaintiff reported recurrent suicidal thoughts at a level typical of individuals

placed on suicide precautions, that the potential for suicide should be evaluated

immediately, and that careful follow-up regarding suicidal thoughts or potential

behavior was warranted. In fact, Chaplin completed a careful and exhaustive



                                           15
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 16 of 45




suicidal assessment the same day that the self-report assessment was completed

and Plaintiff did not require suicidal precautions. The assessment tool may be a

helpful adjunct to a personal evaluation and assessment but the face to face

evaluation and assessment Chaplin conducted on March 7, 2017 was a valid and

irreplaceable method to assess risk and a better predictors of risk. (Id. ¶8).

      42. On March 8, 2017 Chaplin completed a Mental Health Evaluation Form

for Placement in Administrative Segregation Housing. In it he confirmed that

Plaintiff was assessed in a face to face interview, that he had reviewed Paschal's

newly completed mental health intake form, custody data about him, and his

medical and mental health file, and that he was cleared for placement in

administrative programing housing. (Id. ¶9).

      43.    On March 19, 2019 Paschal was seen by a LCSW in a private 1:1

therapeutic meeting. (Ex. 4, Frayne Declaration ¶9).

      44.    On April 5, 2017 the LCSW met with Paschal who was experiencing

racing thoughts. Discussion enabled Paschal to stabilize and the LCSW assed

him as stable without suicidal or homicidal ideation. (Id. ¶10).

      45.    On May 16, 2017 Paschal was again seen by Dr. Gagne. He was

casually groomed, made good eye contact, his thoughts were linear, logical, and

future oriented. He told Dr. Gagne that he was stressed but denied suicidal or

homicidal ideation. Dr. Gagne continued Paschal on the medications previously

ordered. (Ex. 5, Gagne Declaration ¶5).




                                          16
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 17 of 45




      46.    On May 24, 2017 Paschal was seen in a private face to face session

by a LCSW. He told clinician that "things are better" and demonstrated that he

was future oriented by telling the clinician that he was pursuing legal charges

against correctional staff and a reconsideration of his sentence due to ineffective

assistance of counsel. He also told the clinician that he had stopped taking his

mental health medications because he felt they did not do anything. He was

assessed as future focused and stable and in good emotional control. (Ex. 4,

Frayne Declaration ¶12).

      47.    In the evening of June 10, 2017 Paschal was placed in the medical

unit on Behavioral Observation Status (BOS) after he made statement that the CIA

was going to assassinate him. He was seen by mental health staff the next

morning and he denied any suicidal or homicidal ideation and any auditory or

visual hallucinations. He told the clinician that he had not slept for four days. The

clinician assessed that Paschal did not appear frightened. He was seen again

later that day by the same clinician who observed that Paschal "slept/rested

under blanket the entire shift." (Id. ¶13).

      48.    On June 12, 2017 Frayne assessed Paschal in the medical unit. He

told Frayne that he had been sleep deprived and that disrupted his mental status.

He was oriented to person, place, and location. He denied any risk factors linked

to self-injury or assaulting otters. Frayne discharged him from BOS and he was

seen and assessed by mental health staff on each of the next five days. (Id. ¶14).




                                              17
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 18 of 45




      49.    On June 22, 2017 Paschal was seen by a LCSW in a face to face

private session. He told the clinician that he wanted his habeas corpus and

thought he may be discharged from incarceration in one year. They discussed his

staying in control of his emotions and using the Start Now program skills when

he experienced a crisis. He was assessed as stable, in very good control, future

oriented, and hopeful. (Id. ¶15).

      50.    On June 28, 2017 Paschal was seen again by Dr. Gagne pursuant to a

medication referral related to his consistent refusal to take medication. He told

Gagne that he did not like his medications and did not want them anymore. He

discussed his habeas legal case and his belief that he would be discharged from

incarceration "next year." He was participating in recreation and we explored

coping mechanisms. He was casually groomed and made good eye contact. His

thought process continued to be logical, linear and future oriented. He told Gagne

that he gets anxious sometimes. He denied SI/HI and his judgment and insight

were intact. He refused any further psychiatric medications. Gagne assessed that

his behavior and presentations were essentially the same when he was taking the

medications as when he was refusing them and it appeared that his maladaptive

behaviors were associated with a personality disorder rather than PTSD or ADHD.

Gagne entered physician's orders discontinuing his psychiatric medications and

scheduled him for regular ninety day follow-up. (Ex. 5, Gagne Declaration ¶6).

      51.    On June 28, 2017, after Paschal was seen by Dr. Gagne, Frayne

observed him with a tee shirt tied around his neck. He was in no distress. His



                                        18
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 19 of 45




conduct was not a serious suicide attempt but rather was a maladaptive behavior

intended to unnerve Frayne and gain attention because his neighbor was also

engaging in self-injurious maladaptive behavior. Paschal was defensive and

agitated when Frayne confronted him about his behavior. As a result Frayne

decided to place him on BOS in the medical unit. (Ex. 4, Frayne Declaration ¶17).

      52.   On June 29, 2017 Frayne spoke with Paschal in the medical

examination room. He was needy and demanding. He calmed down and listened

to Frayne's reasoning about his character pathology, which in Frayne's view was

borderline personality disorder. Frayne continued him on BOS. (Id. ¶18).

      53.   On June 30, 2017 Frayne assessed Paschal again. He accepted

responsibility for his behavior and demonstrated improved self-control. Frayne

discharged him from BOS and he returned to his normal housing. He was then

followed by mental health staff on July1, July 2, July 3 and July 5, 2017. He was

assessed as stable on each occasion and discussed the Start Now cognitive

program with his LCSW on July 5, 2017. (Id. ¶19).

      54.   On July 18, 2107 Paschal met privately with a LCSW. He discussed

his daughter and advised that he had recently made a legal change of name. He

demonstrated very good control and was future oriented. (Id. ¶20).

      55.   Paschal met with the LCSW again on August 14, 2017. He reported

that he was pleased with recent loss of weight. He requested some relaxation and

self-soothing techniques. He advised that he was reading a new Harry Potter




                                        19
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 20 of 45




book and was working on his appeal and legal work. He was future oriented,

motivated and in good control. (Id. ¶21).

      56. Paschal was seen by Dr. Gagne on September 12, 2017. Gagne

reviewed his chart and discussed medication. Paschal was ambivalent about

resuming medication. He advised that he spent his time watching TV, reading,

working on his legal matters and working out in his cell. He described himself as

depressed about being in prison but he spoke optimistically about his court case.

They explored his coping mechanisms. He was casually groomed, his thought

process was linear and logical, and he was future oriented. He denied SI and HI

and his judgment and insight were intact. His statement of feeling depressed and

angry was appropriate to his circumstances. Gagne suggested off-label use of

some medication but Paschal remained ambivalent and would not commit to

medication. Gagne encouraged him to engage with the Start Now cognitive

programming at NCI. Further follow-up with Dr. Gagne was not planned as

Plaintiff was no longer on psychiatric medication. After September 12, 2017

Gagne had no further doctor-patient contact with Plaintiff. The treatment Gagne

provided for Paschal was appropriate and was based on individualized

assessment. Paschal's most significant emotional disorder was his personality

disorder. Medications are not necessary to treat personality disorder related

maladaptive behavior, which are better managed with strict rules regarding

behavior in a controlled environment and cognitive therapy such as the DOC

Start Now program. (Ex. 5, Gagne Declaration ¶7-9).



                                        20
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 21 of 45




        57.   On September 22, 2019 Paschal met with mental health staff in a

private 1:1 session. He asked if he could join the Start Now group programming.

He was cooperative and alert. His speech was clear. He denied and suicidal or

homicidal ideation or any auditory or visual hallucinations. He discussed the

group therapy program and his coping skills. He was assessed and having no

acute mental health concerns and a plan was made for him to join the next NCI

Start Now group program session. (Ex. 4, Frayne Declaration ¶23).

        58.   On October 23, 2017 he was seen by a LCSW and was stable. (Id.

¶24).

        59.   Frayne saw Paschal again on November 2, 2017. He asked about

transferring to Whiting Forensic Institute at Connecticut Valley Hospital. He made

reference to a statute but was not listening when Frayne answered him. He

presented as extremely needy and Frayne assessed him with borderline

personality disorder. Frayne contacted the Department of Mental Health and

Addiction Services (DMHAS) and was advised that Paschal was not a candidate

for transfer to DMHAS or Whiting. (Id. ¶25).

        60.   On December 14, 2017 Paschal covered his cell window and would

not answer questions about his mental state. He was placed on BOS. On

December 15, 2017 Frayne attempted to asses him but he became frustrated and

lied about the event the day before and again covered his cell window. Frayne

assessed him as having a significant borderline personality disorder. On

December 18, 2017 Frayne assessed him in the medical screening room in his



                                         21
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 22 of 45




housing unit. He was cooperative and in good control and eager to return to his

regular housing. Frayne determined that he was stable and he discontinued BOS.

(Id. ¶26).

       61.   Paschal was followed by mental health staff on December 19th,

December 20th, and December 22nd, 2017. He denied SI and HI and was observed

in good spirits by Frayne on December 22, 2017. (Id. ¶27).

       62.   On January 18, 2018 a clinical social worker met with Plaintiff. He

was impulsive but alert with a calm and lucid presentation. He advised that he

reads books sand works out and was having difficulty managing symptoms,

issues, and stressors. The clinician reviewed stress management techniques,

discussed managing anger, and went over healthy coping. He engaged well and

was somewhat receptive to the clinician's suggestion and talk therapy. (Id. ¶28).

       63.   On March 2, 2018 Plaintiff told staff he swallowed a razor blade. He

was placed on BOS in a dry cell so that his waste could be examined to locate the

razor. He refused x-ray to identity the razor. He was alternatively loud and defiant,

calm and quiet, but generally uncooperative and remained in the in-patient unit

over a period of days. On March 5, 2018 he offered to give up the razor if he was

given cookies, peanut butter and Jamaican beef patties. He was stable. On March

8, 2018 his bowel movement was on the floor of his cell and custody officers

examined it but found no razor blade. He eventually submitted to an x-ray and on

March 9, 2018 Frayne met with him in the medical unit. He denied suicidal

ideation, plan or intent and was manipulative but stable. Frayne discharged him



                                         22
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 23 of 45




from BOS. He was then followed by mental health staff on March 11, 2018. He was

calm, cooperative, appropriate, and stable. He told the clinician that he was

making a list of books he wanted to order. He was seen again on March 12, 2018

and March 16, 2018 by a LCSW and was assessed as stable. (Id. ¶29).

      64.    On March 28, 2018 Plaintiff reported to medical staff that he pulled a

muscle in his lower back while doing lunges. The fact that he was exercising was

an indication that he was stable and future oriented. (Id. ¶30).

      65.    Paschal was assessed again by a LCSW on Aril 20, 2018. He

discussed his positive outlook and his ability to remain focused on a plan to

leave NCI by progressing to AS Phase 2. They discussed family dynamics and his

inability to maintain healthy boundaries at times. He was assessed as stable with

a good mood, alert, and with no SI/HI intent. (Id. ¶31).

      66.    Paschal was transferred out of NCI on May 2, 2018 and Frayne has

had no further interaction with him and has no continuing professional

relationship with him. (Id. ¶32).

      67.    When Plaintiff was housed in the AS program at NCI his metal cell

door was kept locked when he was inside. (Robles Declaration, Doc. 25-1 ¶19).

      68.    Plaintiff's cell had a button which he could activate at any time which

connects him via intercom to the control pod of his housing unit. The control pod

was staffed 24 hours a day, 7 days a week with a correctional officer. (Id. ¶20).

      69. There is a trap door located on the cell door. The trap door could be

opened and closed. (Id. ¶21).



                                          23
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 24 of 45




       70. Plaintiff was able to speak to other inmates through crevices alongside

the cell door, and through the vent in the cell wall and the unit manager

witnessed inmates speaking with other inmates through crevices alongside the

cell door and through the vents in the cell wall. It was a common occurrence on 1

West at NCI where Plaintiff was housed. (Id. ¶22-23).

       71. Correctional Officers toured 1 West every fifteen minutes, 24 hours a

day, seven days each week. (Id.¶24)

       72. During tours it was required that the officers look inside of each cell

and actually view the inmate who is inside. (Id. ¶25).

       73. This is done to ensure the safety and security of the inmates, the

officers, and the facility. (Id. ¶26).

       74. A lieutenant toured 1 West twice during each shift for a total of six

lieutenant tours per day. (Id. ¶27).

       75. The unit manager toured 1 West once daily, Monday through Friday, at

a minimum. (Id. ¶28).

       76. A deputy warden toured the unit twice each week. (Id. ¶30).

       77. The Warden toured the unit twice each week. (Id. ¶31).

       78. Each of the individuals touring the unit was available to speak with

plaintiff during these tours. (Id. ¶32).

       79. In addition, the NCI Chaplains schedule, at a minimum, weekly visits to

inmates on AS Phase I. Additional visits were available at the request of an

inmate on Phase 1. (Id. ¶33).



                                           24
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 25 of 45




      80. Plaintiff's cell was searched on a random basis but not less frequently

than three times every seven days or more frequently when warranted. During

those searches plaintiff was removed from his cell and was escorted to a shower

where he is secured until the cell search is completed, at which time he was

escorted back to his cell. During the cell search process and escorts Plaintiff had

multiple face-to-face contacts with correctional staff. (Id. ¶34).

      81. Plaintiff was permitted 3 showers per week. Showers toke place outside

of his cell and require escort by correctional staff, during which time plaintiff has

direct face-to-face contact with the escorting officers. (Id. ¶35).

      82. Plaintiff was permitted one hour of recreation time per day, five days a

week in a controlled area. Recreation took place in one of two outdoor recreation

yards in the 1 west housing unit. Each outdoor recreation yard has multiple

screened enclosures. The screened areas in each yard are adjacent to each other,

allowing the inmates to view and speak with one another. Each screened area

was locked. When Paschal was outdoors for recreation he usually had other

inmates in the adjacent enclosures and he is able to see and speak with them. (Id.

36)

      83. Inmates were able to engage in a variety of activities while in this

screened area, including walking or running in place, calisthenics, and stretching

exercises. (Id. ¶37).

      84. If plaintiff has a question or complaint he could bring it to the attention

of the appropriate staff member verbally, when that staff member was in the



                                          25
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 26 of 45




housing unit, or he could address a written inmate request form to the

appropriate staff member. (Id. ¶38).

       85. Plaintiff was also afforded the opportunity to utilize the administrative

remedy program, including grievances and health issues, by submitting an

Inmate Administrative Remedy request in accordance DOC Administrate Directive

9.6 or 8.9, depending on the particular nature of his issue. (Id. ¶39).

       86. Plaintiff's cell contained two bunks but he occupies the cell without a

cellmate. The cell had one mattress, linens, one desk with attached stool, one

sink with hot and cold running water controlled by the inmate, and a toilet. The

cell had a reflective steel plate mounted to the wall above the sink which

functioned as a mirror. The cell had two light fixtures which the inmate may

control from within his cell. (Id. ¶40).

       87. Plaintiff was allowed to keep books, papers, and a writing utensil, in his

cell. He was also allowed to keep personal hygiene items in his cell as well as

items purchased from the commissary, but such items could not exceed two

cubic feet. Paschal meet the DOC definition of an indigent inmate and therefore

DOC provided him with a care package every week consisting of soap, deodorant,

shampoo, toothbrush, toothpaste and napkin. He was also regularly provided

with toilet paper. DOC also provided him with two free social envelopes each

week, five free legal envelopes every month, and twenty free sheets of paper each

month. Delivery of these items was usually by face to face encounter with

Plaintiff. (Id. ¶41).



                                           26
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 27 of 45




       88. Plaintiff was allowed to have a radio and headphones in his cell.

(Id.¶42).

       90. Plaintiff was permitted professional legal visits as needed and approved

by Unit Administrator or designee. (Id. ¶43).

       91. Plaintiff was permitted to send and receive mail the same as general

population but was limited to five letters in his cell at a given time. (Id. ¶44).

       92. After Paschal's regression to AS Phase 1 in October 2018 his principal

medication prescribing authority at NCI was APRN Reischerl. (Reischerl

Declaration, Doc. 25-2 ¶1-2).

       93. APRN Reischerl agrees with Pieri, Frayne, Gagne, and Chaplin that

Plaintiff's most significant mental health issue is his personality disorder and that

while elements of post-traumatic stress disorder or other disorders may be

present, the overwhelming mental health issue is a personality disorder. (Id. ¶4).

       93. After his regression to NCI on October, 2018, Plaintiff had an intensive

number of contacts with mental health staff who assessed and treated him, which

shows that he was not isolated in solitary confinement. They included the

following:

       •     10/2/18: psychologist Leonard Santarsiero, PhD;

       •     10/9/18: Aimee Chofay, RN. Plaintiff reported to her that he was
             "doing OK.";

       •     10/10/18: William Longo, Licensed Professional Counselor (LPC),
             who reported the plaintiff was agitated over his regression to Phase
             1;




                                           27
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 28 of 45




      •     11/5/18: Robert Waddington RN who saw plaintiff regarding
            abdominal pain;

      •     11/21/18: LPC Longo who saw Paschal at the prisoner's request due
            to stress and recorded that Paschal was coping well with no suicidal
            or homicidal ideation (SI/HI).

      •     11/23/18: Andrea Reischerl, APRN, to whom plaintiff complained of
            lack of sleep. Paschal reported his depression was a 3 on a scale of
            10 and he denied SI/HI;

      •     11/29/18: Sara Cyr, LCSW, due to Paschal covering his cell window.
            He has no mental health concerns and was irritable but calm and
            cooperative with LCSW Cyr. Cyr saw Paschal two additional times
            that day. He was calm, had low mood, and was frustrated. He denied
            SI/HI;

      •     11/30/18: LCSW Cyr found him calm and cooperative with slightly
            frustrated mood and thought process within normal limits. He had no
            SI/HI;

      •     12/1/18: Dentist Dara Deflono saw Paschal and conducted an oral
            evaluation;

      •     12/10/18: LCSW Cyr saw Paschal in a case management session. He
            expressed difficulty coping and reported poor sleep. He asked that
            he be placed on razor restrictions but be denied SI/HI. His hygiene
            was well maintained;

      •     121/11/18: APRN Reischerl met with Paschal. He reported poor sleep
            and Reischerl recorded a recent medication modification to add
            Wellbutrin, an antidepressant. He had no SI/HI;

      •     12/14/18: LCSW Cyr met with Paschal at his request. He reported
            stress related to an open adoption matter and legal issues;

      •     12/19/18: LCSW Cyr met with Paschal at his request. He reported
            recent issues with a call to his family. He also wanted to discuss
            mental health paperwork from his childhood. He was calm and
            cooperative and was observed wearing headphones while lying on
            his cell floor. His thought was logical and goal directed. He did not
            have any SI/HI;




                                       28
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 29 of 45




      •     1/1/19: LCSW Cyr saw Paschal at his cell. He requested self-help
            materials on personality disorder. He had no immediate mental
            health concerns;

      •     1/2/19: Aimee Chofay, RN, conducted a mental health follow up.
            Paschal told her "I'm OK.";

      •     1/3/19: LCSW Cyr met with Paschal. He reported increased stress
            over court and family issues. He was calm and cooperative. He had
            no SI/HI;

      •     1/4/19: LCSW Cyr met with Paschal at his request and he told her
            that the judge in his pending criminal matter wanted him to have a
            mental health evaluation and he was concerned it this was a negative
            development. He has no SI/HI;

      •     1/14/19: LCSW Cyr met with Paschal at his request. He reported court
            and family issues, nightmares, and periodic panic attacks. His mood
            was stable and he had no SI/HI;

      •     1/19/19: LCSW Cyr saw Paschal briefly to give him clinical materials.
            He reported that he was working on legal paperwork and he had no
            current mental health issues;

      •     1/22/19: APRN Reischerl saw Paschal at his request. He denied SI/HI.
            He reported contact with his family and that he had an upcoming
            habeas proceeding. He anticipated release in 11 months and wanted
            mental health planning. He described his depression as an 8.75 on a
            scale of 10. He reported that he thinks correctional officers try to gas
            him and that he hears rocks tumbling in the unit but no one else
            hears them. He agreed to an increase in his antidepressant Prozac.

      •     1/24/19: LCSW Cyr saw Paschal on routine mental health follow up
            over missing recreation due to his covering his cell widow. He has
            no SI/HI;

      •     1/25/19: LCSW Cyr saw Paschal at his cell at his request. He had no
            immediate mental health concerns but he requested materials on
            focusing;

      •     2/1/19: Paschal was seen by Ellen Durko, RN, and LCSW Cyr. He
            reported that a correction officer grabbed his buttocks. He had no
            SI/HI. Cyr later delivered a relaxation packet to him;



                                        29
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 30 of 45




      •     2/4/19: LCSW Cyr saw Paschal at his cell where he reported
            increasing nightmares. He had no immediate mental health
            concerns, was alert and engaging and his thought process was
            within normal limits. His mood was stable;

      •     2/8/19: LCSW Cyr saw Paschal and conducted a risk assessment. He
            complained of sleeplessness. He had covered his cell window and
            was anxious, loud, and demanding. The unit Captain was present. He
            vented his frustrations and then uncovered his window and calmed
            down;

      •     2/12/19: Paschal was in court in Danbury when he experienced a
            seizure reportedly lasting for about 2 minutes. He was transported to
            Danbury Hospital by ambulance. A CT scan of his head was negative
            and he was transported back to NCI;

      •     2/12/19: Paschal was placed on in-cell restraints 1 West cell 102. He
            told staff he wanted to self-mutilate with the restraints. He was then
            seen by Pavel Balatka and an order for Behavioral Observation
            Status (BOS) was obtained via telephone form the doctor on call.

      •     2/13/19: Psychologist Heather Gaw, PsyD saw Paschal while he was
            on BOS. He denied any intent for self-harm but stated "I was trying to
            piss off DOC." He was calm, logical, goal directed. He reported
            chronic suicidality with fluctuating intent, but none currently;

      •     2/13/19: LPC Nathan Grandpre saw Paschal who reported that he had
            been suicidal since he was 5 years old but that he would not act on
            it. He was alert and properly oriented;

      •     2/14/19: APRN Reischerl saw Paschal who told her "I am not suicidal.
            I said I wanted staff to kill me, I am going to trial." He denied SI/HI. He
            asked to be taken of BOS. He was stable and BOS was discontinued;

      •     2/14/19: Brenda Van Deusen, LCSW, saw Paschal when he returned
            to NCI form court. He reported that he had seen a video of himself in
            an incident that previously occurred at Garner Correctional
            Institution and he was embarrassed by it. He discussed a recent
            incident in which he had an urge to self-mutilate and said he had not
            felt that way in several years. He expressed regret over absence from
            his child during incarceration and guilt over severely assaulting his
            younger brother several years ago, resulting his brother being
            placed in an intensive care unit. He had no SI/HI;



                                         30
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 31 of 45




      •     2/16/19: LCSW Van Deusen was told by Paschal "I'm good." Paschal
            went to court on this day and he thanked the clinician for checking in
            on him;

      •     2/17/19: LCSW Van Deusen was told by Paschal "I'm doing good." He
            had no mental health issues or concerns;

      •     2/20/19: LCSW Cyr conducted a mental health follow up. Paschal
            reported stress and that he scratched his wrists recently to relieve
            tension. He was calm and engaging with no SI/HI.

      •     3/3/19: Donna Flores, RN saw Paschal during evening medication
            pass and he asked her for a band aid. She observed scratches and
            scabs on his arms. She cleaned them and applied ointment and a
            bandage.

      •     3/6/19: LCSW Cyr obtained DCF records from Paschal to copy for the
            psychiatrist to review. Paschal has no immediate mental health
            concerns. There was no SI/HI.

      •     3/7/19: Cyr did a mental health follow up and noted that Paschal was
            receiving disciplinary reports as a way of avoiding transfer to AS
            Phase II. He was clam and engaging without SI/HI.

      •     3/8/19: Nurse Rosenberg noted that paschal was raised to
            MH4/therapeutic restraint following an incident requiring use of force
            and chemical agent.

      •     3/8/19: Multiple contacts occurred between Paschal and medical and
            mental health staff (Cyr and Rosenberg) in which Paschal's
            presentation varied between yelling, crying, threatening, expressing
            intent to self-harm, out of control, to quiet and calm, sleeping, talking
            coherently and oriented. At one point a telephone order for
            administration of an intermuscular injection of medication was
            ordered by Dr. Burns after which Paschal's behavior markedly
            improved.

      •     3/9/19: Nurse Zabik observed paschal sleeping. Later that day he was
            seen by LCSW Schabot who descried him as angry and irritated but
            alert, oriented, and stable. She recommended that his mental health
            classification be returned to MH3. Still later that day Nurse Durko
            described him as pleasant and cooperative.




                                        31
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 32 of 45




       •         3/10/19: Nurse Durko spoke to Pascal who denied any medical
                 issues. She reported that he had a good appetite.

       •         3/10/19: Nurse Fryer reported that Paschal appears to have slept an
                 entire shift and requested that his cell lights be turned off.

       •         3/11/19: LCSW Cyr reported that Paschal told her that he was ready
                 to return to his normal housing unit. She assessed that he had no
                 SI/HI.

       •         3/11/19: Paschal denied any SI/HI to Nurse Rosenberg but he was
                 angry, pacing in his cell, and yelling things like "I'm supposed to get
                 my due process"; "this is bullshit"; "kill me"; "fuck you"; and "do
                 your fucking job."
(Id. ¶7a-7tt).

       94. On March 12, 2019 APRN Reischerl met with Paschal in the medical

unit. Her findings were that he was stable, not suicidal, and appropriate from

return to 1 west. He was calm and agreed to a new medication trail of lithium. She

concluded that he was properly a MH3 inmate and that his mental health needs

could be treated in outpatient setting at NCI. (Id. ¶7uu).

       95. Dr. Craig Burns is a psychiatrist. He is the Chief Mental Health Officer

of the DOC. He has served as the Chief of Psychiatric Services for DOC, Assistant

Chief of Psychiatrist Services at Garner Correctional Institution in Newtown,

Connecticut, and as Principal Psychiatrist, Competency Restoration, at Whiting

Forensic Division of Connecticut Valley Hospital. He is Board Certified by the

American Board of Psychiatry and Neurology in Psychiatry and Forensic

Psychiatry. (Burns Declaration, Doc. 25-3 ¶1).

       96. On March 5, 2019, at the request of the Office of the Attorney General of

the State of Connecticut, Dr. Burns interviewed Deja Paschal, who is also known



                                            32
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 33 of 45




as Kyle Lamar Paschal-Barros, at NCI. He spent approximately two and one-half

hours interviewing Plaintiff. He returned to NCI on March 7, 2019 and conducted

an additional interview with Mr. Paschal. His objective was to determine if Mr.

Paschal's mental health needs may be adequately addressed in his current

setting or whether he should be transfer to Whiting Forensic Division of

Connecticut Valley Hospital for treatment. Burns advised Mr. Paschal of the

reason form his visits and Paschal agreed to meet with and talk to him. (Id. ¶2).

      97. Prior to interviewing Plaintiff Dr. Burns reviewed the following

documents provided by the Office of the Attorney General: plaintiff's complaint;

plaintiff's memorandum of law in support of request for preliminary injunction;

and Order of the Court requiring the defendants in this lawsuit to explain "why

the Court should not grant the requested relief in the plaintiff’s motion for

preliminary injunction (Dkt. No. 7); specifically, an order removing him from

solitary confinement at Northern Correctional Institution and transferring him to

Connecticut Valley Hospital for psychiatric observation and treatment." (Id. ¶3).

      98. Dr. Burns' chart notes document a through interview and assessment of

Mr. Paschal, examining him for mood, anxiety, trauma, psychosis, cognitive

status, substance abuse history, past psychiatric treatment, medication trials,

medical conditions, family history, social history, and current medical problems,

medications and treatments. He conducted a mental status examination, and

found Paschal to be well groomed, with appropriate hygiene and eye contact. He

was oriented to person, place, time and situation. His motor behavior was normal.



                                        33
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 34 of 45




Paschal reported that he was depressed. His affect was appropriate with a full

range of content and appropriate and spontaneous responses to humor and

irony. His speech, thought content, and response to reality testing were all

normal. His memory was intact. His attention and concentration were normal.

Insight and judgment were assessed to be fair. He denied current suicidality or

homicidal ideation. (Id. ¶4 and attached chart note, Exhibit 2 thereto).

      99. Dr. Burns found that Plaintiff was appropriately scored as a MH3 at this

time and that the then current level of care should be able to take care of

Paschal's current needs as a MH 3, and if required due to increased difficulty, Mr.

Paschal could be cared for inside of DOC on either a MH4 or MH5 block and

returned to a lower level of service need (MH3) when stabilized. (Id. ¶5).

      100. Dr. Burns conducted a second interview with Paschal on March 7,

2019 because, "upon review of my initial note two days ago, I realized I had not

screened him for the domain related to IMPULSE (Impulse Control Disorders). (Id.

¶4, and chart note, Exhibit 3 thereto). Upon conclusion of that interview Dr. Burns'

assessment was unchanged. (Id.). In his opinion "Mr. Paschal is appropriately

classified as a Mental Health 3 (MH3). His current level of care should be able to

take care of his current needs. If his condition were to exacerbate such that he

needed a higher level of care than currently provided, that care can be provided

within DOC in a MH4 or MH5 setting with return to a lower level associated with

MH3 when stabilized. He does not need transfer to Whiting Forensic nor does he

require Whiting level of care." (Id. ¶5).



                                            34
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 35 of 45




      101. On March 8, 2019 Mr. Paschal precipitated an incident with custodial

staff that resulted in the use of force and use of chemical agent. He was

transferred to the medical unit at NCI where he presented as emotionally unstable

and expressing suicidal ideation. Dr. Burns was contacted by the mental health

staff and he ordered that Paschal be administered an intramuscular injection of

Benadryl and Ativan to control his behavior. Her did not order any antipsychotic

medication because Paschal's behavior was not related to a psychotic condition.

Rather, it was Burns' opinion that the incident was associated with his Borderline

Personality Disorder and history of trauma. (Id. ¶6).

      102. As a part of Burns' assessment of Paschal he engaged in a lengthy

discussion with him about his self-reported past suicide attempts, and in doing

so, both directly and indirectly also discussed some self-reported traumatic

experiences that may have fueled previous suicide attempts. As identified in

Burn's note, past attempts by clinicians to discuss these traumas resulted in

"emotional flooding," leaving him temporarily at a loss to manage the feelings

that came up as a byproduct of those discussions but, eventually, he was in a

better position to manage these emotions. Burns is of the opinion that Paschal

would be well served by focusing on developing more in the way of coping skills

to support both his institutional adjustment and his general emotional self-

regulation. These efforts, as well as any potential medication management that

might need to support him, can and are being provided in DOC. As would be

expected for a person in crisis with Borderline Personality Disorder, Paschal's



                                         35
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 36 of 45




classification was appropriately increased to MH5 on March 8, 2019 and he was

placed on a suicide watch, to deal with his immediate, although temporary,

emotional crisis which was, again, likely triggered by our discussions. Also, not

uncommonly seen with individuals with Borderline Personality Disorder, with an

opportunity to regroup and marshal the internal resources that he does have, as

of March 11, 2019 the mental health staff assessed him as stable and coping

without suicidal or homicidal ideation. (Id. ¶6).

      103. Dr. Burns was of the opinion that "Mr. Paschal can be adequately

treated for his mental health issues within DOC as described in my chart notes

from my visits with him on March 5, 2019 and March 7, 2019. From time to time,

such as occurred on March 8, 2019, his classification may warrant adjustments to

address evolving circumstances. Burns' opinion was that Paschal did not require

transfer to Whiting nor did he need Whiting level of care." (Id. ¶7).

      104.   Paschal returned to GCI in July 2019 on Phase 2 of AS. On July 10,

2019 a mental health treatment plan was created that focused in his development

of coping skill (#2404). The goal was to increase his use of positive and socially

acceptable ways of coping. Pieri reviewed and signed off on the treatment plan

on July12, 2019. (Ex. 2, Pieri Declaration ¶16).

      105.   On July 18, 2019 Paschal was seen by a Licensed Clinical Social

Worker (LCSW) (#2401). He was calm and cooperative denied auditory and visual

hallucinations and suicidal and homicidal ideation (AH/VH/SI/HI), was goal




                                          36
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 37 of 45




directed and in good control. They discussed his frustration with custody staff

members and his problem solving techniques. (Id. ¶17).

        106.   On July 19, 2019 Paschal met with a LCSW and reported that he was

not suicidal and was no longer depressed. He expressed satisfaction with a new

medication and was calm, polite, logical, and goal directed. He reported no

disturbances in appetite or sleep (#2399, 2408). (Id. ¶18).

        107.   On July 29, 2019 he met with a LCSW (#2395). He stated that he was

“more mature and more patient now.” He asked about the location of treatment

places when he was discharged. He was logical, goal directed, and future

oriented. He denied VH/AH/SI/HI. There was no evidence of psychosis. He

reported that he participates in recreation and socializes with his peers properly.

He was using his coping skills and was encouraged to continue to do so. (Id.

¶19).

        108.   On July 31, 2019 Paschal saw a LCSW in a crisis intervention

(#2390). He had been brought to the wrong courthouse and was upset. He told the

clinician that he just needed some time to cool off. He denied any suicidal intent.

The clinician allowed him some time alone and when she returned to speak with

him he was calm, cooperative, and polite. He was logical and goal directed. He

denied VA/HA/HI/SI. Positive coping skills were discussed. There was no

evidence of psychosis. (Id. ¶20).




                                         37
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 38 of 45




      109.   On August 13, 2019 Paschal refused some of his medication by

throwing it in the toilet (#2385). He told the nurse he was not required to tell her

anything and he refused a mouth check regarding medications. (Id. ¶21).

      110.   On August 26, 2019 Paschal met in a private 1:1 session with a

LCSW. He was polite and cooperative. He described his mood as “not good.” He

displayed no evidence of psychosis. He explained that he stopped taking his

morning medications because they were not working. He expressed belief that

when he refuses medications he gets more attention. He was participating in unit

recreation and was seen properly socializing with peers. He reported that he was

making effort to utilize coping skills. He wanted to see a psychologist and

declined to discuss specific issues with the LCSW. He was seen the next day,

August 27, 2019, by Dr. Tung, a psychiatrist. He was calm and cooperative. They

discussed his medications and his wish to achieve more remission of symptoms

of depression. He denied SI/HI. His thought content was normal. His reported lack

of interest in activities and some depression but he also reported no problems

sleeping or with his appetite. His energy level was normal. His thought process

was logical, his memory was intact, and his insight and judgment were fair. He

was assessed as stable. (Id. ¶22).

      111. The conditions of Plaintiff's Phase 2 status are similar but somewhat

more liberalized than Phase 1.

      a.     His cell has a metal door which is kept locked when he was inside.




                                        38
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 39 of 45




      b.    His cell had a button which he can activate at any time which

            connects to the control pod of the housing unit and alert the unit

            officers that he is seeking their attention.

      c.    Correctional Officers tours RHU every fifteen minutes, 24 hours a

            day, seven days each week.

      d.    During tours it was required that the officers look inside of each cell

            and actually view the inmate who is inside.

      e.    A lieutenant tours RHU twice during each shift for a total of six

            lieutenant tours per day.

      f.    The unit manager an office in RHU and he is frequently on the unit

            addressing issues with inmates. By policy he is required to tour the

            unit once each day, Monday through Friday, but he is actually in the

            unit much more frequently addressing issues with inmates and

            managing the unit.

      g.    A deputy warden tours the unit twice each week.

      h.    The Warden tours the unit twice each week.

      i.    Each of the individuals touring the unit was available to speak with

            plaintiff during these tours.

      j.    In addition, the GCI Chaplains schedule visits to inmates on AS

            Phase 2. Additional visits were available at the request of an inmate

            on Phase 2.




                                            39
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 40 of 45




      k.    A Correctional Counselor is assigned to and has an office on the unit

            on first shift five days a week, Monday through Friday. The counselor

            schedules visits and telephone calls for the inmates, distributes legal

            mail to the inmates, provides inmates with inmate trust account

            information, provides copies of documents, arranges for notary

            services for inmates, and attends to other inmate service needs

      l.    Plaintiff's cell is searched on a random basis but not less frequently

            than twice every seven days or more frequently when warranted.

            During those searches plaintiff is out of his cell, usually at

            recreation, or he is escorted to a shower where he is secured until

            the cell search is completed, at which time he is escorted back to his

            cell. During the cell search process and escorts Plaintiff has multiple

            face-to-face contacts with correctional staff.

      m.    A mental health social worker is assigned to RHU on first shift,

            Monday through Friday and is available for intervention with all

            inmates in RHU, including those on AS Phase 2.

      n.    Mental health staff tours the unit at least once during second shift,

            seven days per week.

      o.    A nurse is assigned to the unit on first and second shift, seven days

            a week. Medical staff tours the unit at least once on third shift, seven

            days per week.




                                        40
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 41 of 45




      p.    Plaintiff was permitted three fifteen minute showers per week.

            Showers take place outside of his cell and require escort by

            correctional staff, during which time plaintiff has direct face-to-face

            contact with the escorting officers.

      q.    Inmates on AS Phase 2 are handcuffed in front for the first 30 days

            when out of their cell and in the unit. After 30 days no mechanical

            restraints are applied to them when they are out of their cells on the

            unit. Plaintiff had progressed through the 30-day period and by early

            August was free of restraints when out of his cell on the unit. On

            August 31, 2019 he covered his cell window and was placed back on

            handcuffs in front when out of his cell on the unit. That restriction

            will end on September 7, 2019, at which time he will be free of

            mechanical restraints when out of his cell on the unit if he continues

            to comply with unit rules.

      r.    Phase 2 inmates are permitted one hour of recreation per day,

            Monday through Friday, in a controlled area. All Phase 2 inmate

            movement is escorted, including to and from recreation. Outdoor

            recreation takes place in separate screened enclosures located in a

            common recreation yard. Phase 2 inmates have recreation together

            in groups, but are kept physically separated from one another by the

            screened enclosures. The screened enclosures are made of standard

            metal chain link fencing that allows inmates to see all of their



                                         41
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 42 of 45




            surrounding area and other inmates in adjacent enclosures. Inmates

            can and do socialize with one another during recreation.

      s.    Inmates are able to engage in a variety of physical activities while in

            this screened recreational enclosures, including walking, running in

            place, calisthenics, stretching exercises, body weight training

            exercises, yoga, praying, and other activities appropriate to the

            space.

      t.    Phase 2 inmates may spend up to $30.00 per week on commissary

            purchases.

      u.    Phase 2 inmates may have two 15 minute social telephone calls per

            week.

      v.    Phase 2 inmates may have two 30 minute immediate family non-

            contact visits per week.

      w.    If plaintiff has a question or complaint he can bring it to the attention

            of the appropriate staff member verbally, when that staff member is

            in the housing unit, or he could address a written inmate request

            form to the appropriate staff member.

      x.     Plaintiff   was   also    afforded   the   opportunity   to   utilize   the

             administrative remedy program, including grievances and health

             issues, by submitting an Inmate Administrative Remedy request in

             accordance DOC Administrate Directive 9.6 or 8.9, depending on the

             particular nature of his issue.



                                          42
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 43 of 45




      y.    Plaintiff's cell contains one bunk. He does not have a cellmate. The

            cell has one mattress, linens, one desk, one chair, one sink with hot

            and cold running water controlled by the inmate, and a toilet. Plaintiff

            is permitted to purchase a pillow from commissary but has not done

            so. The cell had a reflective steel plate mounted to the wall above the

            sink which functions as a mirror. Paschal also has a mirror in his

            property that he purchased from commissary. The cell has a light

            fixture which the inmate may control from within his cell.

      z.    Plaintiff is allowed to keep books, papers, and a writing utensil in his

            cell. He is also allowed to keep personal hygiene items in his cell as

            well as items purchased from the commissary, but such items may

            not exceed two cubic feet. Paschal meets the DOC definition of an

            indigent inmate and therefore DOC provided him with a care package

            every week consisting of soap, deodorant, shampoo, a toothbrush,

            and toothpaste. He is also regularly provided with toilet paper. DOC

            also provided him with free social and legal mail and free sheets of

            paper. Delivery of these items was usually by face-to-face encounter

            between staff and Paschal.

      aa.   Plaintiff has a radio and headphones in his cell and is permitted to

            bring them to and use them in recreation.

      bb.   Plaintiff is permitted professional legal visits as needed and

            approved by Unit Administrator or designee.



                                         43
     Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 44 of 45




            cc.    Plaintiff was permitted to send and receive mail the same as general

                   population.

      (Exhibit 9, Declaration of Captain Hurdle, ¶¶4-32).

            111.   Paschal's current mental health care is reasonable. In the event he

     should need a higher level of care, that can be provided within GCI as it has an in-

     patient psychiatric unit. (Ex. 2, Pieri declaration, ¶23).

            112.   As a result of the incident at GCI on December 5, 2016 reported to

      Maiga by Warden Falcone, Plaintiff was criminally charged with three counts of

      assault on a public service employee in violation of Conn. Gen. Stat. § 53a-167c,

      and one count to attempt to commit assault of a public service employee in

      violation of Conn. Gen. Stat. §§ 53a-49 and 53a-167c (Ex. 8, Original Information

      and Substitute Information, State v. Paschal, DBD-CR17-0154904-S).

            113.   After trial by jury Plaintiff was found guilty of one count of attempted

      assault of public safety employee1 and was sentenced to seven years

      incarceration, consecutive, execution suspended after three years, and five years

      probation with special conditions (Id.).




1
  The Court may take judicial notice of the State Judicial Branch Criminal Conviction
Case          Detail        recording          Plaintiff's       conviction         at
https://www.jud2.ct.gov/crdockets/CaseDetailDisp.aspx?source=Pending&Key=06349b2
d-d26a-40d2-92ea-483552f57c51.


                                                 44
Case 3:18-cv-02157-VLB Document 78-11 Filed 09/04/19 Page 45 of 45




                                        DEFENDANTS
                                        Mark Frayne, Et Al.

                                        WILLIAM TONG
                                        ATTORNEY GENERAL

                                     BY:/s/ Thomas J. Davis, Jr.
                                       Thomas J. Davis, Jr.
                                       Assistant Attorney General
                                       110 Sherman Street
                                       Hartford, CT 06105
                                       Federal Bar #ct17835
                                       E-Mail: thomas.davis@ct.gov
                                       Tel.: (860) 808-5450
                                       Fax: (860) 808-5591



                                   CERTIFICATION

      I hereby certify that on September 4, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system. A copy was also sent to the following by regular mail:

      Kyle Lamar Paschal-Barros
      a/k/a Deja Paschal, Inmate #390410
      Garner Correctional Institution
      50 Nannawauk Road
      P.O. Box 5500
      Newtown, CT 06470

                                        /s/ Thomas J. Davis, Jr.
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                          45
